COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-12-01167-CV
Trial Court Cause
Number:                   12-28760
Style:                    The Board of Trustees of the Houston Firefighters’ Relief and Retirement Fund, Appellant
                          v. The City of Houston, Texas, Appellee
                  *
Date motion filed :       February 9, 2015
                          Unopposed Motion for Extension of Time to File Motions for Rehearing and
Type of motion:           En Banc Reconsideration
Party filing motion:      Appellee
Document to be filed:     Motion for Rehearing and/or Motion for En Banc Reconsideration

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           February 11, 2015
         Number of previous extensions granted:       0
         Date Requested:                              March 13, 2015

Ordered that motion is:

              Granted
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________

Judge's signature: /s/ Harvey Brown
                          Acting individually         Acting for the Court

Panel consists of Justices Jennings and Brown

Date:               February 10, 2015